Citation Nr: 1746661	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  15-46 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to November 10, 2015, for the grant of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from April 1949 to April 1950 and from October 1950 to April 1952 in the U.S. Marine Corps with service in Korea. 

This matter comes to the Board of Veterans' Appeals (Board) from a December 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's formal TDIU claim, filed March 15, 2013, was denied within a December 2013 rating decision but thereafter granted, effective from November 10, 2015, in a December 2015 rating decision.

2.  The Veteran's combined rating of 70 percent is effective from March 15, 2013.

3.  It is factually ascertainable that the Veteran was precluded from securing and following a substantially gainful occupation due to his service-connected disabilities from March 15, 2013.


CONCLUSION OF LAW

The criteria for an effective date of March 15, 2013, for the grant of a TDIU rating have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); Harper v. Brown, 10 Vet. App. 125 (1997). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2016).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155 (a) (2016).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. 

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or his service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  38 C.F.R. § 4.16 (a).  Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16 (a), may receive extraschedular consideration under 38 C.F.R. § 4.16 (b). 

The salient facts are as follows.  The Veteran filed his claim for TDIU on March 15, 2013, alleging that he could not work due to the combined effects of cold injury manifestations in his upper extremities, peripheral neuropathy in his lower extremities, GERD, and posttraumatic stress disorder (PTSD).  Effective from that date, he meets the eligibility criteria for consideration under 38 C.F.R. § 4.16 (a), as his combined rating is 70 percent, with cold injuries of both upper extremities each rated 30 percent, peripheral neuropathy of both lower extremities each rated 10 percent, and PTSD and GERD each rated 10 percent.  In his application, he reported that he last worked in April 1993, following a 40 year career as a floor layer.  See VA form 21-8940.  

The theory advanced by the Veteran, through his representative, is that his service-connected upper extremity impairment causes substantial fine motor impairment that impedes his ability to perform any sedentary activity.  See February 2016 VA form 646, February 2014 Notice of Disagreement.  In this regard, the Board notes that TDIU was granted in the December 2015 rating decision based in large part on a VA examination dated in December 2015 that assessed substantial manifestations of the Veteran's upper extremity cold injury residuals.  Critically, that examination report reflects that the upper extremity manifestations have remained the same since the last rating examination, and that, per the Veteran, they have been the same for years.  It indicates that the Veteran is limited to sedentary work and that he has difficulty with handwriting and typing.  Parenthetically, the Board notes that a December 2013 examination is unavailable in the record on appeal, and that the next most recent examination is dated in August 2012.  (The focus of that examination was whether there was a connection between current symptoms and service, rather than severity.)

In the December 2015 rating decision, the RO found that the manifestations in the November 2015 VA examination were sufficient to support TDIU.  "Based on the findings on the November 2015 exam report, the limitations imposed by your service-connected indicate that you are unable to secure or follow a substantially gainful occupation.  Accordingly, entitlement to individual unemployability benefits is warranted."  

Here, the Board agrees that the manifestations set forth in the November 2015 examination report support TDIU in that they effectively eliminate his ability to perform sedentary work.  The Board further finds that the Veteran's contentions as to the limitations presented by his collective service-connected disabilities, with particular emphasis on his upper extremity limitations in view of his ability to only perform sedentary work, in addition to his PTSD symptoms, support the assignment of TDIU effective from the date of claim, March 15, 2013.  It is significant that this is also the effective date of the 70 percent rating.  The Board cannot disassociate his complaints as to severity with the period prior to November 10, 2015.  Rather, according the Veteran the benefit of the doubt, it finds that it is factually ascertainable that they were present as of March 15, 2013.  This is the earliest date assignable under the facts of this case.  


ORDER

An effective date of March 15, 2013, for the grant of a total disability rating based upon individual unemployability (TDIU) is granted, subject to the laws governing the award of monetary benefits.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


